Confidential Treatment Requested by Carbonite, Inc.

 

Exhibit 10.24

200 QUANNAPOWITT PARKWAY

WAKEFIELD, MASSACHUSETTS

(the “Building”)

THIRD AMENDMENT TO DATACENTER LEASE (“Third Amendment”)

Execution Date: June 11, 2012

 

LANDLORD:

   GIP Wakefield, LLC, a Delaware limited liability company

TENANT:

   Carbonite, Inc., a Delaware corporation

EXISTING PREMISES:

   Approximately 3,100 square feet of area in the Datacenter (Suite [***]),
caged as set forth on Exhibit “A” attached to the Lease; and approximately 1,094
square feet of area on the [***] ([***]) floor of the Building, known as Suite
[***], as shown on Exhibit “A”, Second Amendment, dated March 31, 2012

EXISTING PATHWAY:

   As described on Exhibit “C” attached to the Lease

OS TENANT SPACE:

   Approximately 420 rentable square feet in Suite #[***] on the [***] ([***])
floor of the building, as depicted on the diagram of the OS Tenant Space
contained on Exhibit “A”, attached to the Office Space Rider

POP TENANT SPACE:

  

POP Premises: One (1) one-quarter rack in the POP Room, as set forth on Exhibit
“A” attached to the POP Room Rider

 

POP Pathway: As shown on Exhibit “C” to the Data Center Lease

DATE OF LEASE:

   June 3, 2011

COMMENCEMENT DATE OF LEASE:

   August 1, 2011

PREVIOUS LEASE AMENDMENTS:

  

First Amendment to Datacenter Lease dated as of September 15, 2011

Second Amendment to Datacenter Lease dated March 31, 2012

TERMINATION DATE:

   September 30, 2015 (co-terminus with the term of the Lease with respect to
the Existing Premises)

ADDITIONAL OS TENANT SPACE:

   Approximately 490 square feet of area on the [***] ([***]) floor of the
Building, as shown on Exhibit “A”, Third Amendment, a copy of which is attached
hereto and incorporated by reference herein

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

1



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

STORAGE SPACE:

   Approximately 950 square feet of area on the [***] ([***]) floor of the
Building, as shown on Exhibit “A”, Third Amendment, a copy of which is attached
hereto and incorporated by reference herein

WHEREAS, (i) Tenant desires to lease additional OS Tenant Space (“Additional OS
Tenant Space”) from Landlord by amending the Office Space Rider, and (ii) Tenant
desires to lease storage space (“Storage Space”) from Landlord, upon the terms
and conditions hereinafter set forth;

WHEREAS, Landlord is willing to lease the Additional OS Tenant Space and Storage
Space upon the terms and conditions hereinafter set forth;

NOW THEREFORE, the parties hereby agree that the above-referenced lease, as
previously amended (the “Lease”), is hereby further amended as follows
(capitalized terms, as used herein, shall have the same meaning as set forth in
the Lease, except to the extent otherwise set forth in this Third Amendment):

1.         ADDITIONAL OS TENANT SPACE

A.         Landlord hereby demises and leases to Tenant, and Tenant hereby
leases from Landlord, the Additional OS Tenant Space for a term commencing as of
August 1, 2012 (“Additional OS Tenant Space Commencement Date”), and terminating
on September 30, 2015 (i.e., co-terminus with the term of the Lease with respect
to the Existing Premises). Said demise of the Additional OS Tenant Space shall
be upon all of the terms and conditions of the Lease applicable to the OS Tenant
Space (including, without limitation, Tenant’s obligation to pay the OS Power
Payment for electricity in accordance with the terms of the Office Space Rider),
except to the extent inconsistent with the provisions of this Third Amendment.
As of the Additional OS Tenant Space Commencement Date, the term “OS Tenant
Space”, whenever it is used in the Office Space Rider, as hereby amended, shall
be deemed to refer to both the OS Tenant Space and the Additional OS Tenant
Space.

B.         Notwithstanding anything to the contrary herein contained, Tenant
shall take the Additional OS Tenant Space “as-is”, in the condition in which the
Additional OS Tenant Space is in as of the Additional OS Tenant Space
Commencement Date, without any obligation on the part of Landlord to prepare or
construct the Additional OS Tenant Space for Tenant’s occupancy and without any
warranty or representation by Landlord as to the condition of the Additional OS
Tenant Space.

C.         The Base Rent with respect to the Additional OS Tenant Space shall be
$[***] per year (i.e., $[***] per month) during the term of the Lease with
respect to the Additional OS Tenant Space.

D.         Tenant’s Proportionate Share with respect to the Additional OS Tenant
Space shall be [***]. Tenant shall pay Tenant’s Proportionate OS Share of
Operating Expenses (Actual) and Tenant’s Proportionate OS Share of Taxes
(Actual) with respect to the Additional OS Tenant Space in accordance with the
terms of the Office Space Rider.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

E.         The parties hereby acknowledge that Landlord is currently performing
a new phase of construction on the Building. Upon the completion of such
construction, Landlord shall have the right, upon not less than thirty
(30) days’ notice to Tenant, and at Tenant’s cost and expense, to require Tenant
to relocate the Additional OS Tenant Space to an area (“Relocation OS Tenant
Space”) on the [***] ([***]) floor of the Building located at the window line,
as designated by Landlord in a written notice from Landlord to Tenant. The
Relocation OS Tenant Space shall be of a size and configuration to accommodate
six (6) people in the Relocation OS Tenant Space. Tenant shall vacate and
deliver the Additional OS Tenant Space to Landlord in accordance with such
notice from Landlord and relocate its personnel and property from the Additional
OS Tenant Space to the Relocation OS Tenant Space.

2.         STORAGE SPACE

A.        Landlord hereby demises and leases to Tenant, and Tenant hereby leases
from Landlord, the Storage Space for a term commencing as of June 11, 2012
(“Storage Space Commencement Date”) and terminating on the earlier of: (x) the
date thirty (30) days after Tenant gives Landlord a written termination notice
(“Storage Space Termination Notice”), or (y) September 30, 2015. Said demise of
the Storage Space shall be upon all of the terms and conditions of the Lease
applicable to the Existing Premises, except to the extent inconsistent with the
provisions of this Third Amendment.

B.        Notwithstanding anything to the contrary herein contained, Tenant
shall take the Storage Space “as-is”, in the condition in which the Storage
Space is in as of the Storage Space Commencement Date, without any obligation on
the part of Landlord to prepare or construct the Storage Space for Tenant’s
occupancy and without any warranty or representation by Landlord as to the
condition of the Storage Space.

C.        The Base Rent with respect to the Storage Space shall be $[***] per
year (i.e., $[***] per month).

D.        Landlord shall have no obligation to provide any services to the
Storage Space other than electricity for the electric lighting fixture in the
Storage Space.

E.        Tenant shall use the Storage Space for storage purposes in connection
with its use of the Premises demised under the Lease and for no other purposes
whatsoever.

F.        Landlord reserves the right, from time to time, upon not less than
thirty (30) days’ notice to Tenant, and at Landlord’s cost and expense, to
require Tenant to relocate from the Storage Space to another area in the
Building of substantially equivalent size to the Storage Space, as reasonably
designated by Landlord.

3.         EXTENSION OPTIONS

The Extension Options, as set forth in Section 2.3 of the Lease (as the dates
are modified by Section 3.B. of the Second Amendment), shall apply to both the
Additional OS Tenant Space and the Storage Space (unless the term of the Lease
with respect to the Storage Space has been previously terminated by either party
by a Storage Space Termination Notice), except that: (i) there shall be no
increase in Base Rent during any such Extension Term with respect to either the

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

3



--------------------------------------------------------------------------------

Additional OS Tenant Space and/or the Storage Space, and (ii) either party shall
have the right to terminate the term of the Lease with respect to the Storage
Space during such Extension Term upon thirty (30) days prior written notice to
the other party by giving a Storage Space Termination Notice.

4.         BROKER

Each party hereto represents to the other that the representing party has not
engaged, dealt with or been represented by any broker in connection with this
Third Amendment other than Jones Lang LaSalle New England, LLC (“Broker”), who
represented Landlord and for whose fees Landlord shall be solely responsible,
pursuant to a separate agreement between the Broker and Landlord.

5.         CONFLICT

In the event that any of the provisions of the Lease are inconsistent with this
Third Amendment or the state of facts contemplated hereby, the provisions of
this Third Amendment shall control.

6.         RATIFICATION

As hereby amended, the Lease is ratified, approved and confirmed in all
respects.

 

4



--------------------------------------------------------------------------------

EXECUTED under seal as of the Execution Date.

 

LANDLORD:

GIP WAKEFIELD, LLC,

a Delaware limited liability company

By:   GIP Wakefield Holding Company, LLC, a Delaware limited liability company,
its Member   By:   Digital Realty Trust, L.P., a Maryland limited partnership,
its Member     By:   Digital Realty Trust, Inc. a Maryland corporation, its
General Partner      

By: /s/ Robert Holmes                            

Name: Robert Holmes

Title: VP of Portfolio Management

TENANT:

CARBONITE,INC.,

a Delaware corporation

By: /s/ Kai Gray                                                         

Print Name: Kai Gray

Title: VP/operations

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

EXHIBIT “A”, THIRD AMENDMENT

ADDITIONAL OS TENANT SPACE

[***]

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.